FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingMarch 2014 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ ﻿ ﻿ Notification of Transactions of Directors and Persons Discharging Managerial Responsibility GlaxoSmithKline Deferred Annual Bonus Plan Withholding of shares to meet tax liabilities The table below sets out changes in the interests of PDMRs in the American Depositary Shares (ADS) of GlaxoSmithKline plc arising from the withholding of ADSs at a fair market value of $55.80 per ADS to meet tax liabilities following the vesting of the post-tax awards granted under the GlaxoSmithKline 2009 Deferred Annual Bonus Plan (DABP). Vesting of these awards was announced on 14 February 2014 following the date the Remuneration Committee determined the level of vesting. These post-tax awards formally vested on the third anniversary of the award date which was 4 March 2014. Number of ADSs withheld to meet tax liabilities following the vesting of a DABP award Ms D Connelly Mr W Louv The Company and the PDMRs were advised of these transactions on 5 March 2014. This notification relates to transactions notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(a). V A Whyte Company Secretary 6 March 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:March 06,2014 By: SIMON BICKNELL Simon Bicknell Authorised Signatory for and on behalf of GlaxoSmithKline plc
